PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/433,356
Filing Date: 6 Jun 2019
Appellant(s): HUTSON, Frederick



__________________
Jeffri A. Kaminski, Reg. No. 42,709
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 SEP 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 NOV 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 7-8, 12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,804,941 B2 (“Keiser”) in view of US 10,135,832 B1 (“Passe”), and in further view of US 2013/0179949 A1 (“Shapiro”), US 2020/0125838 A1 (“Dalley”), and US 8,807,425 B2 (“Saywa”). 

(2) Response to Argument
	Rejections under 35 USC § 103
	The appellant asserts that “The rejection of claims 1, 7-8, and 14-15 under 35 U.S.C. § 103 as being unpatentable over the five-way combination of Keiser, Passe, Shapiro, Dalley, and Saywa would not be obvious to one of ordinary skill in the art, and should be Reversed” (see page 10 of the Brief).
	The examiner respectfully disagrees. Dalley discloses a multi-factor authentication for identifying people. Identifying sets up an account (verifying) and, with an Internet browser, logs on to a website that is used for creating and receiving messages. The messages created for delivery to a resident (incarcerated individual) are then printed out and processed as per postal mail, e.g., with regard to reviewing content thereof, before being delivered to the resident. (See at least Keiser: Col. 2, lines 6-9). Since the attorney set up and logged on using the account to create messages, the system knows or is notified before the delivery. Therefore, the combination of Keiser, Passe, Shapiro, Dalley, and Saywa would be obvious to one of ordinary skill in the art.
	In response to Appellant’s argument that The rejection of claims 5, 12, and 19 under 35 U.S.C. § 103, the combination of Keiser, Passe, Shapiro, Dalley, Saywa, and Logan would not be obvious to one of ordinary skill in the art, and the rejection should be reversed (see page 16 of the Brief), the examiner respectfully disagrees, and submits that adding Logan to the combination of Keiser, Passe, Shapiro, Dalley, and Saywa would add a benefit of including photographs in the physical letter. It would be irrelevant to ask why Logan would further reduce administrative costs in a manner which the combination of Keiser, Passe, Shapiro, Dalley, and Saywa does not or why Logan would further eliminate contraband in a manner which the combination of Keiser, Passe, Shapiro, Dalley, and Saywa does not. Furthermore, any arguments based on intended results such as reducing administrative cost or eliminating contraband must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, the combination of Keiser, Passe, Shapiro, Dalley, Saywa, and Logan would be obvious to one of ordinary skill in the art, as claimed in the dependent claims 5, 12, and 19.
	Along with the above Response to Argument, the examiner would like to draw the appellant’s attention to:
	MPEP 2144.01    Implicit Disclosure 
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."
	MPEP 2123 
“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”
	
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/C.C.L./                                                                                                                                                                                                         Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685       
                                                                                                                                                                                                 /Melanie Weinhardt/
RQAS, OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.